Case 19-11026-BFK         Doc 19     Filed 06/05/19 Entered 06/05/19 15:34:05            Desc Main
                                     Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                                )
                                                      )   Case No. 19-11026-BFK
CHANTHAVY RATTANA,                                    )   Chapter 13
                                                      )
                                Debtor.               )

                       ORDER CONVERTING CASE TO CHAPTER 13

         On March 31, 2019, the Debtor filed a voluntary petition for Bankruptcy under Chapter

7. On May 10, 2019, the Debtor filed a Motion to Convert her case to one under Chapter 13.

Docket No. 10. On May 30, 2019, the Chapter 7 Trustee filed an Opposition to the Debtor’s

Motion. Docket No. 16.

         On June 4, 2019, the Court held a hearing on the Debtor’s Motion. The Debtor’s counsel,

Jeremy Calvin Huang, Esquire, and the Chapter 7 Trustee, Janet M. Meiburger, were present in

person. For the reasons stated on the record, it is

         ORDERED:

         1.     The case is converted to one under Chapter 13 of the Bankruptcy Code.

         2.     The Chapter 7 Trustee shall file a final report and account as required by 11

         U.S.C. 704(a)(9) with the Court within 30 days of the entry of this order, with a copy to

         be mailed to the United States Trustee, and shall file a proof of claim for any outstanding

         expenses incurred during the administration of the Chapter 7 case.

         3.     The Debtor, pursuant to Local Bankruptcy Rule 1017-1(C) and FRBP 1007(b)(6),

         shall file with the Court within 14 days after the conversion of this case a Chapter 13

         Statement of Your Current Monthly Income and Calculation of Commitment Period,

         Official Form 122C-1.
Case 19-11026-BFK           Doc 19   Filed 06/05/19 Entered 06/05/19 15:34:05             Desc Main
                                     Document     Page 2 of 3


       4.      The Debtor, pursuant to Local Bankruptcy Rule 1017-1(A), shall file with the

       Court within 14 days after the conversion of this case as applicable, either:

               (a) a schedule of unpaid debts incurred after commencement of original

               bankruptcy case, and a list of creditors in the format required by the Clerk, or

               (b) a certification that no unpaid debts have been incurred since the

               commencement of the case.

       [If the debtor fails to file the schedule and list referred to above on the date of conversion

       of the case, any such subsequent filing shall be treated as an amendment under Local

       Bankruptcy Rule 1009-1 and the debtor shall be required to give all required notices and

       distribute all required copies, including copies to the trustee and the United States

       Trustee.]

       5.     The Debtor shall file with the Court a Chapter 13 Plan and Related Motions, in

       the form approved by the Court for use in the Eastern District of Virginia, within 14 days

       of the entry of this order and shall distribute the plan pursuant to Local Bankruptcy Rule

       3015-2.

       6.     If the Court grants a Motion to Dismiss the Debtor’s Chapter 13 case, the case

       will be reconverted back to Chapter 7 in lieu of dismissal.

       7.     The Clerk will mail a copy of this order, or give electronic notice of its entry, to

the parties listed below.

      Jun 5 2019                                     /s/ Brian F. Kenney
Date: _____________________                          ___________________________________
                                                     Brian F. Kenney
Alexandria, Virginia                                 United States Bankruptcy Judge
                                                  Entered on Docket: June 5, 2019


                                                 3
Case 19-11026-BFK         Doc 19   Filed 06/05/19 Entered 06/05/19 15:34:05   Desc Main
                                   Document     Page 3 of 3


Copies to:

Chanthavy Rattana
199 Old Centreville Rd.
Manassas, VA 20111
Debtor

Jeremy Calvin Huang, Esquire
3201 Jermantown Rd.
Suite 600
Fairfax, VA 22030
Counsel to the Debtor

Janet M. Meiburger, Esquire
1493 Chain Bridge Road, Suite 201
McLean, VA 22101
Chapter 7 Trustee

Thomas P. Gorman, Esquire
300 N. Washington St. Ste. 400
Alexandria, VA 22314
Chapter 13 Trustee

Office of the U.S. Trustee - Region 4
1725 Duke Street
Suite 650
Alexandria, VA 22314




                                             3
